DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Claims 1-6, 9, 23, 25, 26, 28, and 29 in the reply filed on 1/7/2021 is acknowledged.
Claims 7, 8, 10-15, 24, and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/7/2021. In addition Claim 23 is withdrawn from consideration contains language about a post top end received within a nonthreaded throughbore that is directed to nonelected embodiments shown in Figures 5b and 6a.  Therefore the claims being examined are 1-6, 9, 25 ,26, 28, and 29
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9, 25, 26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al (U.S. 8,752,338).
In re Claim 1, Schaefer teaches an anchor platform assembly with a one-piece anchor comprising an anchor baseplate (101) having a top surface and a bottom surface, an elongated post (113) secured to said anchor baseplate and projecting below said bottom surface thereof, and an at least partially internally-threaded cylindrical blind re.  Note that while 113 is described as a threaded hole, the cross sectional view shown in Figure shows the threads to be within a downward projecting structure that could be considered a post.
The limitations “for anchoring an object to a raised support structure”, “to permit an object to be disposed and lie adjacent thereto at least on a portion of said top surface thereof surrounding said bore” and “to allow it to be disposed and lie adjacent to the support structure at least on a portion of said bottom surface thereof surrounding said post” are functional limitations directed to the intended us of the product and are afforded only limited weight in a product claim.  Furthermore, the claim is directed to the anchor platform assembly.  The support structure and object have not been positively claimed in combination with that assembly.  Therefore, only those positively claimed limitations directed to the anchor platform assembly will be considered.
Schaefer does not teach that threaded hole (113) is a blind bore. However, the examiner notes that blind bores, bores holes that are closed at one end, are well known in the art and takes official notice of this. Further, as is shown in Figure 8 fastener (107) does not even reach the end of the hole (113), so this threaded hole would be functionally equivalent with a blind threaded hole where both received the 
In re Claims 2 -4, the modified Schaefer teaches anchor baseplate is rectangular (rectangular sections and a rectangular foot print), said blind bore (113 end is closed to make it blind) is generally centrally-disposed in said anchor baseplate and wherein said means for fastening said anchor baseplate to a support structure is a plurality of spaced-apart, ancillary through holes (110) spaced from said blind bore and disposed generally adjacent to the periphery of said anchor baseplate. The modified Schaefer teaches said means for fastening said anchor baseplate to a support structure comprise a plurality of mechanical fastening members/screws (111), each receivable through one of said ancillary holes for fastening said anchor baseplate to the support structure and a mechanical fastener/threaded post-bolt (107) threadably receivable in said centrally disposed internally threaded blind bore.  While the bore I not specifically disclosed as being cylindrical, this would be obvious as cylindrical threaded bores are common and well known in the art.  The faster (107) shown in Figure 8 is shown to have a threaded post that is topped off by an enlarged head.  However, should the applicant dispute this, the examiner notes that this fastener configuration is well known in the art and it would be obvious to use it.
In re Claims 5, the Figure 8 or the modified Schaefer teaches an elongated protrusion/post depending from said bottom surface of said base plate thereof in which said bore (113) is located. As was previously stated, closing the bottom of this post in to make a blind bore would be obvious. The modified post has an open top end secured to said bottom surface of said anchor baseplate and a closed bottom end
In re Claim 6, the modified Schaefer has been previously discussed. Should the post described above, conform with the cylindrical shape of the hole and fastener (107), then the post would be cylindrical as well. This would be obvious. However. Schaeffer does not specifically teach a cylindrical post. However, it has been held that changes in shape involves only routine skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). A cylindrical post would provide uniformly thick walls around the central bore (113). 
In re Claim 9, the modified Schaefer has been previously discussed but does not specifically teach that the post has a smooth outer surface.  The examiner notes however, that texture is very subjective.  The outer surface of the post with bore (113) does not appear to have gouges or threads on its exterior and could be considered smooth compared to the threaded posts of fasteners.  Furthermore, having smooth or relatively smooth surfaces would be obvious in order to prevent cuts and abrasions when be handled.
In re Claim 25, the modified Schaefer has been previously discussed.  Figures 2 and 8 show that top and bottom of the base plate (101) have extensive flat surfaces.  Again, neither the object nor the support structure have been positively claimed and are therefore afforded little weight.  However the flat surfaces of the top and bottom are 
In re Claim 26, the modified Schaefer has been previously discussed.  Schaefer also teaches that the components, which would include the baseplate with the posts as well as fasteners such as screws and bolts, are made from metal.  Should the applicant disagree about the fasteners, the examiner take official notice that metal fasteners are well known in the art.  (Column 11, Lines 44-46)
In re Claim 28, the modified Schaefer has been previously discussed.  Figure 8 of Schaefer shows that the baseplate (101) is attached to the post with the bore (113).  In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e the base plate with the post, does not depend on its method of production, i.e. welding. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985). 
In re Claim 29, the modified Schaefer has been previously discussed.  Figures 2 and 8 of Schaefer show that the base plate, including its core, is solid, except for the holes (110) and the bore (113).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158.  The examiner can normally be reached on Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






AGB
/BRIAN E GLESSNER/Supervisory Patent Examiner, Art Unit 3633